Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Non-Final office is a response to the papers filed on 12/11/2019.
Claims 1-20 are pending.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hawawini et al. (Pub. No. 2015/0137598 A1).

Regarding claim 15, Hawawini discloses:

A method comprising: 
obtaining first power source data from a first power source and second power source data from a second power source (see par [0008], an electronic system comprising one or more power circuits configured to receive a first voltage from 
determining a load current estimate based on the first power source data and the second power source data (see par [0009-0011], the power management circuit determines whether the one or more output currents of the one or more power circuits are outside a target range and causes the external power source to change the first voltage until one or more output currents of the one or more power circuits are inside the target range...., see par [0054-0059]); and 
determining a first power source voltage based on the first power source data and a second power source voltage based on the second power source data (see par [0008-0010], [0015-0018], determining whether the second voltage to one or more electronic components are outside a target range, and generating the signals form the electronic system to the external power source to change the first voltage responsive to the second voltage......, see par [0046-0047]).

Regarding claim 16, Hawawini discloses:
determining a first power source current and a second power source current based on the load current estimate (see par [0050-0055], out put voltage and output current of each regulator......).

Regarding claim 20, Hawawini discloses:
.

Allowable Subject Matter
		Claims 1 and 8 are allowed over prior art of record, respectively.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1 and 8, the combination of the prior arts fail to disclose:
“determine a load current estimate based on a device setting and an external temperature;
set an output power source current of the power source based on the determined power source current; and set an output external power source current of the external power source based on the determined external power source current.”

Claims 2-7 and 9-14 are would be allowed as being directly or indirectly dependent of the allowed independent claims.

Claims 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record does not teach or suggest the limitation as in the claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN NGO whose telephone number is (571)270-7011. The examiner can normally be reached M-F 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 5712727483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/BRIAN NGO/           Primary Examiner, Art Unit 2851